Title: Dudley Richardson to Thomas Jefferson, 22 September 1809
From: Richardson, Dudley
To: Jefferson, Thomas


          Sir Kentucky September the 22d 1809 Barren County Glasgow Post office
           I have taken a Liberty to Rite to you hopeing you will Pardon me it Proseeds from A Desire of Hearing from my son Richard Richardson it appears to me that from your kindness to him while he was Living under your Direction that Perhaps he has made known to you his Place of Resedence and my Not Hearing from him since he was with me in the Ear 1804 and we Conditioned Conditionially Agreed that I should moove to the Western Cuntrey Agreable to his request I movd to Kentucky in the Ear 1805 and have not heard from him sinc and am Convinst from your Goodness to Man and the Publick that if you have any knowledge of him and of his Resedence and ocaponcy you will Acquaint me of him and if he is a Living he must be Ungrateful if he has not mad you Acquanted Whear he Livs as you have been More kinder to him than was Ever in my Powr to be I Flatter my self you will Condesend to Rite me and Oblige yr Obedient & Verrey Humble Srt
          
            Dudley
            Richardson
        